In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 13‐1163 
UNITED STATES OF AMERICA, 
                                                     Plaintiff‐Appellee, 

                                   v. 

JAMES BEY,  
                                                 Defendant‐Appellant. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
            No. 11 CR 107‐4 — Charles R. Norgle, Judge. 
                      ____________________ 

    SUBMITTED MARCH 19, 2014 — DECIDED APRIL 10, 2014 
                ____________________ 

   Before POSNER, KANNE, and TINDER, Circuit Judges. 
   POSNER,  Circuit  Judge.  James  Bey  and  three  others  con‐
spired  to  rob  the  Waukegan,  Illinois,  branch  of  Associated 
Bank.  They  chose  that  location  because  one  of  the  four,  La‐
toya Thompson, worked there and as an insider could make 
a unique contribution to the crime. Bey gave David Schoen‐
haar,  Jr.  (another  coconspirator)  a  pellet  gun  for  use  in  the 
robbery  and  waited  in  a  nearby  getaway  car  with  the  final 
coconspirator,  Trevor  Gregory,  while  Schoenhaar  entered 
2                                                         No. 13‐1163 


the bank, displayed the gun, and demanded money from the 
vault.  Thompson  and  a  (coerced)  coworker  retrieved  some 
$221,000 from the vault and gave the money to Schoenhaar, 
who  led  the  two  to  a  bathroom  while  pointing  the  gun  at 
them and saying he’d kill them if they left the bathroom. He 
then  left  the  bank—only  to  discover  that  Bey  and  Gregory 
had gotten cold feet and fled. All four conspirators were ap‐
prehended,  and  charged  with  bank  robbery  and  with  con‐
spiracy to commit that offense. 18 U.S.C. §§ 371, 2113(a). 
    In the district court Bey, the only defendant before us in 
this appeal, entered an “Alford plea” on each charge. That’s a 
plea  of  guilty  by  a  defendant  who  maintains  his  innocence, 
but,  perhaps  thinking  that  if  he  goes  to  trial  he’ll  be  found 
guilty  (and  not  be  able  to  get  the  judgment  overturned  on 
appeal), because there’s a mountain of evidence against him, 
pleads guilty in hopes of obtaining a lighter sentence. As ex‐
plained  in  North  Carolina  v.  Alford,  400  U.S.  25,  37  (1970), 
“while  most  pleas  of  guilty  consist  of  both  a  waiver  of  trial 
and an express admission of guilt, the latter element is not a 
constitutional requisite to the imposition of criminal penalty. 
An individual accused of crime may voluntarily, knowingly, 
and  understandingly  consent  to  the  imposition  of  a  prison 
sentence even if he is unwilling or unable to admit his par‐
ticipation in the acts constituting the crime. Nor can we per‐
ceive any  material  difference between  a plea that refuses to 
admit commission of the criminal act and a plea containing a 
protestation of innocence when, as in the instant case, a de‐
fendant  intelligently  concludes  that  his  interests  require  en‐
try of a guilty plea and the record before the judge contains 
strong evidence of actual guilt.” 
     The  district  judge  gave  the  defendant  concurrent  sen‐
No. 13‐1163                                                          3 


tences  of  92  months  for  the  robbery  and  60  months  for  the 
conspiracy—so effectively a 92‐month sentence. Because the 
defendant doesn’t want to withdraw his guilty plea, the ap‐
peal challenges only the sentence. His lawyer advises us that 
he  can  find  no  nonfrivolous  ground  for  appealing  from  the 
judgment,  and  so  asks  us  to  let  him  withdraw  from  repre‐
senting the defendant, in accordance with the procedure au‐
thorized by Anders v. California, 386 U.S. 738, 744 (1967). The 
defendant disagrees that he has no nonfrivolous ground for 
appealing. 
    We  note  parenthetically  that  the  terms  “frivolous”  and 
“nonfrivolous” are misleading in this context. Most claims or 
arguments held to be “frivolous” are  not  silly or laughable, 
as the word implies, but simply so clearly blocked by statute, 
regulation,  binding  or  unquestioned  precedent,  or  some  o‐
ther  authoritative  source  of  law  that  they  can  be  rejected 
summarily. 
    And since we’re discussing word usage, we take the op‐
portunity  to  question  another  bit  of  legal  jargon.  In  innu‐
merable  cases  in  which  a  criminal  defendant’s  lawyer  files 
an  Anders  brief  our  court  states,  usually  as  a  prelude  to 
granting  the  lawyer’s  motion  to  withdraw  and  dismissing 
the appeal, that as long as the lawyer’s brief is “facially ade‐
quate”  we’ll  confine  analysis  to  the  issues  discussed  in  the 
brief and in the defendant’s response (if any) to it. See, e.g., 
United States v. Vallar, 635 F.3d 271, 289 (7th Cir. 2011); United 
States  v.  Maeder,  326  F.3d  892,  893  (7th  Cir.  2003)  (per  cu‐
riam). By “facially adequate” we mean that the brief appears 
to be a competent effort to determine whether the defendant 
has  any  grounds  for  appealing.  That  appearance  reassures 
us that the issues discussed in the brief are the only serious 
4                                                       No. 13‐1163 


candidates  for  appellate  review  and  so  the  only  ones  we 
need  consider.  We  should  say  this  rather  than  recite  a  for‐
mula—“facially adequate”—unlikely to be intelligible to the 
prisoner  to  whom  the  Anders  order  is  addressed;  with  his 
lawyer having been allowed to withdraw, the prisoner may 
have  difficulty  understanding  the  what  and  why  of  the  or‐
der.  We  should  say  for  example:  “Counsel  has  submitted  a 
brief  that  explains  the  nature  of  the  case  and  addresses  the 
issues that a case of this kind might be expected to involve. 
Because the analysis in the brief appears to be thorough, we 
limit  our  review  to  the  subjects  that  counsel  has  discussed, 
plus  any  additional  issues  that  the  defendant,  disagreeing 
with counsel, believes have merit.” See United States v. Wag‐
ner, 103 F.3d 551, 553 (7th Cir. 1996). 
    Turning at last to the merits, we begin with the strongest‐
seeming objection the defendant could make to his sentence 
for robbery (the sentence that determined the overall length 
of  his  prison  term)—that  he  wasn’t  one  of  the  robbers.  He 
neither  entered  the  bank  nor  even  participated  in  the  get‐
away; he may have sped away from the bank before the rob‐
bery  was  under  way.  And  as  he  wasn’t  one  of  the  robbers, 
why should he have been sentenced for robbery of the bank 
as well as for conspiring to rob it? The answer is that he ad‐
mits having conspired to commit the bank robbery, and as a 
conspirator  he  is  liable  under  the  doctrine  of  Pinkerton  v. 
United States, 328 U.S. 640, 647 (1946), for crimes committed 
by his co‐conspirators in furtherance of the conspiracy,  and 
so  for  the  robbery.  Besides,  the  indictment  to  which  he 
pleaded  guilty  had  also  charged  him  with  aiding  and  abet‐
ting  the  robbery—an  independent  ground  for  the  govern‐
ment’s charging him as a principal. 18 U.S.C. § 2113(a). 
No. 13‐1163                                                           5 


    The  other objections that might  be made  to  the sentence 
but that Bey’s lawyer thinks could not possibly persuade us 
involve  the  judge’s  calculation  of  the  guidelines  sentencing 
range.  The  judge  determined  Bey’s  total  offense  level  to  be 
31  and  his  criminal  history  category  to  be  IV,  yielding  a 
guidelines range of 151 to 188 months (making the sentence 
that  the  judge  imposed  fall  far  below  the  bottom  of  the 
range).  The  range  was  for  the  conspiracy  and  robbery 
charges together, because they were grouped for purposes of 
calculating  the  range,  as  required  by  U.S.S.G.  § 3D1.2(b), 
which requires grouping when the “counts [of which the de‐
fendant was convicted] involve[d] the same victim and two 
or more acts or transactions connected  by a  common crimi‐
nal  objective  or  constituting  part  of  a  common  scheme  or 
plan.” 
    Among  the  other  factors  that  generated  Bey’s  high  of‐
fense level were that Schoenhaar had brandished (displayed) 
a  dangerous  weapon,  U.S.S.G.  § 2B3.1(b)(2)(E),  and  had 
physically  restrained  coconspirator  Thompson’s  innocent 
coworker. § 2B3.1(b)(4)(B). These factors added five levels to 
Bey’s  offense  level.  In  addition,  rejecting  the  probation  ser‐
vice’s recommendation for a 2‐level reduction for the defen‐
dant’s accepting responsibility for his crimes, § 3E1.1(a), the 
judge instead added two offense levels for obstruction of jus‐
tice, § 3C1.1, on the basis of evidence that the defendant had 
urged a potential witness to ignore a subpoena served by the 
government  to  testify  at  the  trial.  The  judge  gave  Bey  two 
additional two‐level enhancements, one for conspiring to rob 
a  “financial  institution,”  U.S.S.G.  § 2B3.1(b)(1),  the  other  for 
the  amount  of  money  taken  in  the  robbery.  § 2B3.1(b)(7)(c). 
And he refused to give the defendant a 2‐level reduction in 
his  offense  level  as  a  minor  participant  in  the  conspiracy. 
6                                                      No. 13‐1163 


§ 3B1.2(b). 
    We note regarding the increases in total offense level for 
physically restraining the bank employee and brandishing a 
“dangerous weapon” that the “weapon” needn’t be lethal as 
long  as  it  “closely  resembles”  a  lethal  weapon,  U.S.S.G. 
§§ 1B1.1, Application Note 1(D); 2B3.1(b)(2)(E); United States 
v. Hart, 226 F.3d 602, 607 (7th Cir. 2000); United States v. Al‐
len,  516  F.3d  364,  375–76  (6th  Cir.  2008)—which  pellet  guns 
often do (see the photo below), especially ones used in a rob‐
bery,  where  they  would  lose  most  of  their  efficacy  if  they 
were recognized as mere airguns. 




                                                                         
No. 13‐1163                                                              7 


   Not  that  pellet  guns  are  harmless  unless  aimed  at  small 
rodents.  People  have  been  killed  by  them.  See,  e.g.,  Star‐
Ledger  Editorial  Board,  “Pellet  Guns  Are  Weapons  Too,” 
Jan.  9,  2009,  http://blog.nj.com/njv_editorial_page/2009/01/
pellet_guns_are_weapons_too.html  (visited  April  10,  2014). 
Bank tellers have good reason to fear them. 
    In  opposing  the  increase  in  his  offense  level  for  physi‐
cally  restraining  the  bank  employee,  Bey  argues  that  he 
never  anticipated  that  Schoenhaar  would  brandish  the  gun 
or physically restrain anyone. He says he thought that given 
Thompson’s  participation  the  robbery  would  be  an  inside 
job and not perturb the bank’s customers or employees. But 
he knew that Schoenhaar had taken the gun into the bank—
he’d  given  it  to  him  for  that  purpose.  And  he  had  to  know 
that  since  the  robbery  would  be  committed  while  the  bank 
was still open for business, employees and customers would 
be  present  and  Schoenhaar  might  well  use  the  gun  to  herd 
them to somewhere in the bank in which they could neither 
interfere with the robbery nor escape. He pointed the gun at 
Thompson’s  coworker  (who  was  not  an  accomplice  in  the 
robbery,  unlike  Thompson),  herded  her  into  the  bathroom, 
and  threatened  to  kill  her  if  she  left  it.  See  United  States  v. 
Taylor, 620 F.3d 812, 813, 815 (7th Cir. 2010); United States v. 
Carter, 410 F.3d 942, 954 (7th Cir. 2005). Such a use of the gun 
was  foreseeable  to  the  defendant,  making  him  culpable. 
United States v. Dorsey, 209 F.3d 965, 967–98 (7th Cir. 2000). 
    As  for  whether  his  encouraging  a  potential  witness  (his 
girlfriend)  to  ignore  a  trial  subpoena  was  an  obstruction  of 
justice, he argues that he told her to ignore it only because he 
thought  the  government  had  dropped  the  charges  against 
him. He presented no evidence in support  of this  implausi‐
8                                                         No. 13‐1163 


ble  claim—not  even  an  affidavit  (which  would  have  been 
some  evidence).  Furthermore,  the  subpoena  had  not  been 
quashed, so he had to know that he was telling her to violate 
a court order. So the finding of obstruction of justice stands, 
and  it  greatly  undermines  his  claim  to  be  entitled  to  a  sen‐
tencing discount for acceptance of responsibility. 
    Not  that  an  increase  in  offense  level  for  obstruction  of 
justice can never coexist with an acceptance of responsibility 
discount.  U.S.S.G.  § 3E1.1,  comment  4,  says  that  “conduct 
resulting in an enhancement … ordinarily indicates that the 
defendant  has  not  accepted  responsibility  for  his  criminal 
conduct.  There  may,  however,  be  extraordinary  cases  in 
which  adjustments  under  both  §§  3C1.1  [obstruction  of  jus‐
tice]  and  3E1.1  [acceptance  of  responsibility]  may  apply.” 
But  there  has  to  be  evidence  of  contrition,  see,  e.g.,  United 
States  v.  Mayberry,  272  F.3d  945,  947,  949–50  (7th  Cir.  2001); 
United  States  v.  Salazar‐Samaniega,  361  F.3d  1271,  1278–80 
(10th Cir. 2004), and not just a plea of guilty, which is often, 
perhaps  typically,  opportunistic.  The  defendant  expects  a 
lighter sentence if he pleads guilty than if he’s convicted af‐
ter a trial,  and so if he doesn’t anticipate acquittal (and cer‐
tainly Bey could not have anticipated being acquitted had he 
chosen to be tried) he might as well plead guilty, whether or 
not  he  “accepts  responsibility”  in  any  meaningful  sense  for 
having committed the crime. 
    And  finally  Bey  has  no  plausible  claim  for  a  minor‐
participant reduction in his guidelines range. He insists that 
he is less culpable than Thompson (who worked at the bank 
and  assisted  in  the  robbery),  Schoenhaar  (the  principal  ex‐
ecutor of the robbery), and Gregory (Thompson’s boyfriend 
and the driver of the getaway car). Actually he’s as culpable 
No. 13‐1163                                                          9 


as  Schoenhaar  and  more  culpable  than  the  others:  he  re‐
cruited Schoenhaar to execute the robbery and supplied him 
with the pellet gun that Schoenhaar used in the robbery. See, 
e.g, United States v. McKee, 389 F.3d 697, 700 (7th Cir. 2004); 
United  States  v.  Nichols,  151  F.3d  850,  854  (8th  Cir.  1998); 
United States v. Lowery, 60 F.3d 1199, 1201–02 (6th Cir. 1995). 
    Given  the  defendant’s  age  (62)  and  poor  health,  a  sen‐
tence of 92 months—almost eight years—is admittedly stiff. 
But it is so far below the bottom of the guidelines range that 
it cannot be thought excessive. We are pleased to see that the 
district  judge  sentenced  the  defendant  as  far  below  the 
guidelines range as he did in order to avoid imposing a sen‐
tence that in the circumstances would be “a sentence of life,” 
citing a recent opinion of this court expressing concern about 
sentences  so  long  that  they  are  likely  to  crowd  the  prisons 
with the elderly. United States v. Craig, 703 F.3d 1001, 1002–04 
(2012)  (per  curiam)  (concurring  opinion);  see  also  United 
States v. Johnson, 685 F.3d 660, 661–62 (7th Cir. 2012). 
   The  motion  of  the  defendant’s  lawyer  to  withdraw  is 
granted and the appeal dismissed.